DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed 6/15/22 have been entered and considered.  Claim 4 is cancelled.  Newly admitted claims 27 and 28 have been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 10, 19, 21 and 22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamazaki et al (US 2012/0061663 A1).
Regarding claim 1, Yamazaki et al discloses a semiconductor device (Figures 3A-3F) comprising: an inversion channel region (paragraph 0136), the inversion channel region (paragraph 0036) comprising a crystal that has a corundum structure (abstract, paragraphs 0016, 0118, 0151 and 0173), wherein the crystal is a p-type semiconductor (paragraphs 0006 and 0102; p-type materials).
Regarding claim 2, Yamazaki et al discloses a semiconductor device (Figures 3A-3F) comprising: an inversion channel region (paragraph 0136); and an oxide semiconductor film comprising a crystal (Figure 3D, reference 108; paragraph 0101) that has a corundum structure (paragraph 0173) at the inversion channel region (Figure 3D, references 108 and 118; paragraph 0136), wherein the crystal is a p-type semiconductor (paragraphs 0006 and 0102; p-type materials).
Regarding claim 3, Yamazaki et al discloses wherein the crystal is a mixed crystal (Figure 3D, reference 108; paragraph 0102).
Regarding claim 5, Yamazaki et al discloses wherein the crystal comprises a p-type dopant (Figure 3D, reference 108; paragraph 0102).
Regarding claim 6, Yamazaki et al discloses further comprising: an oxide film (Figure 3D, reference 108) that is arranged in contact with the inversion channel region (Figure 3D, references 108 and 118; paragraph 0036).
Regarding claim 7, Yamazaki et al discloses wherein the oxide film (Figure 3D, reference 108) comprises at least one element selected from elements of Group 15 in the periodic table (paragraph 0100).
Regarding claim 9, Yamazaki et al discloses wherein the oxide film (Figure 3D, reference 108) further comprises at least one element selected from elements of Group 13 in the periodic table (paragraph 0102).
Regarding claim 10, Yamazaki et al discloses wherein the crystal (Figure 3D, reference 108) comprises gallium oxide as a major component (paragraph 0102).
Regarding claim 19, Yamazaki et al discloses a semiconductor system comprising: the semiconductor device according claim 1 (Figure 3F).
Regarding claim 21, Yamazaki et al discloses wherein the crystal is a mixed crystal (Figure 3D, reference 108; paragraph 0102).
Regarding claim 22, Yamazaki et al discloses further comprising: an oxide film (Figure 3D, reference 108) that is arranged in contact with the inversion channel region (paragraph 0036).
Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamazaki et al (10,483,402 B2).
Regarding claim 27, Yamazaki et al 402’ discloses a semiconductor device (Figure 3B) comprising: an inversion channel region (Figure 3B, references 403 and 409), the inversion channel region (Figure 3B, references 403 and 409) comprising a crystal that has a corundum structure (column 9, lines 44-53), wherein the crystal includes a p-type dopant (column 27, lines 44-50; boron).
Regarding claim 28, Yamazaki et al 402’ discloses A semiconductor device (Figure 3B) comprising: an inversion channel region (Figure 3B, references 403 and 409); and an oxide semiconductor film comprising a crystal that has a corundum structure (column 9, lines 44-53) at the inversion channel region (Figure 3B, references 403 and 409), wherein the crystal includes a p-type dopant (column 27, lines 44-50; boron).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 23 is/are rejected under 35 U.S.C.103 as being unpatentable over Yamazaki et al (US 2012/0061663 A1) in view of Cho et al (US 2013/0221359 A1).
15.	Regarding claims 8 and 23, Yamazaki et al 663’ discloses at least one element selected from elements of Group 15 in the periodic table (paragraph 0100). 
However, Yamazaki et al does not disclose wherein the at least one element is phosphorous.
Cho discloses wherein the at least one element is phosphorous (Figure 1, reference 122).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Yamazaki et al with the teachings of Cho, for the purpose of forming an oxide layer with phosphorus, in order to reduce the amount of holes in the active layer of the thin film transistor.
Claims 11-13, 16-18, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2012/0061663 A1) in view of Yamazaki (US 2013/0187151 A1).
16.	Yamazaki et al 663’ discloses the above independently claimed subject matter of claims 1 and 2.
However, Yamazaki et al 663’ does not disclose further comprising: a first semiconductor region; and a second semiconductor region, the inversion channel region being positioned between the first semiconductor region and the second semiconductor region in plan view (claim 11), further comprising: a first semiconductor region with an upper surface; and a second semiconductor region with an upper surface, the upper surface of the first semiconductor region and the upper surface of the second semiconductor region being flush with an upper surface of the inversion channel region (claim 12), wherein the first semiconductor region is an n-type semiconductor region and the second semiconductor region is an n-type semiconductor region (claims 13 and 24), further comprising: a first electrode electrically connected to the first semiconductor region; and a second electrode electrically connected to the second semiconductor region (claims 16 and 26), wherein the semiconductor device is a MOSFET (claim 17) and wherein the semiconductor device is a power device (claim 18).
Yamazaki 151’ discloses further comprising: a first semiconductor region (Figure 1A, reference 403a); and a second semiconductor region (Figure 1A, reference 403b), the inversion channel region (Figure 1A, reference 403c) being positioned between the first semiconductor region (Figure 1A, reference 403a) and the second semiconductor region (Figure 1A, reference 403b) in plan view (Figure 1A), further comprising: a first semiconductor region with an upper surface (Figure 1A, reference 403a); and a second semiconductor region with an upper surface (Figure 1A, reference 403b), the upper surface of the first semiconductor region (Figure 1A, reference 403a) and the upper surface of the second semiconductor region (Figure 1A, reference 403b) being flush with an upper surface of the inversion channel region (Figure 1A, upper surface of 403c), wherein the first semiconductor region is an n-type semiconductor region (Figure 1A, reference 403a) and the second semiconductor region is an n-type semiconductor region (Figure 1A, reference 403b), further comprising: a first electrode (Figure 1A, reference 405a) electrically connected to the first semiconductor region (Figure 1A, reference 403a); and a second electrode (Figure 1a, reference 405b) electrically connected to the second semiconductor region (Figure 1A, reference 403b), wherein the semiconductor device is a MOSFET (Figure 1) and wherein the semiconductor device is a power device (Figure 1).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Yamazaki et al 663’ with the teachings of Yamazaki 151’, for the purpose of providing multiple p and n type semiconductor regions, oxides, gates and electrodes to form reliable semiconductor devices which include transistors with oxide semiconductors.
Claims 14, 15, 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2012/0061663 A1) in view of Fujimaki et al (US 2017/0365629 A1).
17.	Yamazaki et al 663’ discloses the above independently claimed subject matter of claims 1 and 2.
	However, Yamazaki et al 663’ does not disclose further comprising: a third semiconductor region, the third semiconductor region being positioned between the inversion channel region and the second semiconductor region in plan view (claims 14 and 25), wherein the third semiconductor region is an n-type semiconductor region (claim 15) nor wherein the semiconductor device is a power device (claim 20).
Fujimaki discloses further comprising: a third semiconductor region (Figure 3C, reference 311), the third semiconductor region (Figure 3C, reference 311) being positioned between the inversion channel region and the second semiconductor region in plan view (Figure 3C, reference 311, below reference 315, between 313 and 316b), wherein the third semiconductor region is an n-type semiconductor region (Figure 3C, reference 11, Sn doped, paragraph 0040) and wherein the semiconductor device is a power device (paragraph 0027).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Yamazaki et al 663’ with the teachings of Fujimaki et al for the purpose of forming an n type third semiconductor region between the inversion channel region and the second semiconductor region in order to form a reduced size schottky barrier in the semiconductor power device.
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
18.	Applicant argues on pg. 7 that the prior art does not disclose nor fairly suggest the claimed subject matter of independent claims 1 and 2.  Examiner disagrees.  In the above rejection Yamazaki et al 663’ discloses the claimed subject matter.  Examiner relied on applicant’s specification for the materials used for the p-type semiconductor and the prior art discloses that.  Thus, claimed limitations have been met.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
September 8, 2022